Citation Nr: 1640668	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  10-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral onychomycosis.  


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to May 1999.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the claim is with the Baltimore, Maryland VA RO.

In August 2013, the Board denied the Veteran's claim.  The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In an April 2015 Memorandum Decision, the Court vacated the Board's August 2013 decision which denied an increased rating for bilateral onychomycosis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached. 

The Court determined in the April 2015 Memorandum Decision that the Board failed to provide an adequate statement of reasons or bases for the decision denying an increased rating for bilateral onychomycosis.  

Specifically, the Court determined that the Board failed to determine whether or not the use of oral Lamisil is like or similar to a corticosteroid or other immunosuppressive drug to warrant a higher disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to an examiner with expertise in treating onychomycosis.  The examiner should review the Veteran's claims file and indicate that such review was conducted.  

Request that the examiner provide an opinion as to whether or not the use of oral Lamisil is like or similar to a corticosteroid or other immunosuppressive drug.  A complete rationale for any conclusion reached should be included.  

An examination of the Veteran is not required. 

2.  This is a complex case back from the Veterans Court.  A detailed review of the opinion above is need.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



